Atkinson, J.
Section 898 of the Code of 1882 provides:
“Whenever any land is sold by virtue of a tax execution issued under this code, the owner thereof, or any administrator, executor, or guardian, or other trustee of the defendant in execution, shall have the privilege of redeeming said land thus sold, within one year, by paying the purchaser the amount paid by said purchaser for said land, with ten per cent, premium thereon from the date of the purchase to the time of payment.”
It will be seen that the year had expired before the plaintiff made any tender for the purpose of redeeming the land which the defendant had purchased at tax sale; that the amount paid by the purchaser at tax sale was $80.00; that the sum tendered was, according to the evidence which was most favorable to the plaintiff, not more than $84.00. According to the terms of the statute, the purchaser was entitled to at least ten per cent, upon the amount paid by him at the tax sale for the property, and was under no obligation to receive a less sum from the owner whose land was sold. Whether the ten per cent, be treated as a fixed premium to be paid, at whatever time within the year the tender is made, or whether it is to be apportioned as interest is calculated upon money laid out and expended to the use of the defendant, in either event, a year having elapsed between the date of the sale and the offer to redeem, the defendant was entitled to at least $88.00, and was, therefore, in the absence of a tender of that much money, under no obligation to reconvey. It follows, therefore, that the court did-not err in refusing to grant a new trial.

Judgment affirmed.


All the Justices concurring.